               Case 2:20-cv-01813-RAJ Document 16 Filed 12/28/20 Page 1 of 2




 1                                                                     The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON

 9
     ADA YEAGER,
10
                                   Plaintiff,           No.    2:20-cv-01813 RAJ
11
                    v.                                  JOINT STATEMENT REGARDING
12                                                      MOTION FOR PRELIMINARY
     CITY OF SEATTLE, a municipality                    INJUNCTION
13   corporation,

14                                 Defendant.

15
            The parties, by and through counsel undersigned, and pursuant to the Court’s order dated
16
     December 17, 2020, hereby submit the following Joint Statement regarding the motion for
17
     preliminary injunction in this matter:
18
            After the Court denied Plaintiff’s motion for an emergency Temporary Restraining Order,
19
     Defendant performed a cleanup of Cal Anderson Park which included removal of encampments.
20
     Plaintiff now resides in temporary housing and is seeking the return of the property she claims was
21
     removed from the park. Given these developments, the parties met and conferred regarding Plaintiff’s
22
     motion for preliminary injunctive relief and hereby agree and stipulate to strike that motion. The
23

      JOINT STATEMENT REGARDING MOTION                                                 Peter S. Holmes
                                                                                       Seattle City Attorney
      FOR PRELIMINARY INJUNCTION                                                       701 5th Avenue, Suite 2050
       (2:20-cv-01813 RAJ) - 1                                                         Seattle, WA 98104-7095
                                                                                       (206) 684-8200
               Case 2:20-cv-01813-RAJ Document 16 Filed 12/28/20 Page 2 of 2




 1   parties agree that Plaintiff will file an Amended Complaint dropping the prayer for preliminary

 2   injunctive relief.

 3

 4           DATED this 28th day of December, 2020.

 5

 6
                                 By:    /s/ Jeremy F. Wood
 7                                      Ghazal Sharifi, WSBA #47750
                                        Rebecca S. Widen, WSBA #57339
 8                                      Jeremy F. Wood, WSBA #51803
                                        Nyjat Rose-Akins, WSBA #41387
 9
                                        Attorneys for Defendant
10
                                 By:    /s/ Braden Pence
11
                                        Braden Pence, WSBA #43495
12
                                        Attorney for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

      JOINT STATEMENT REGARDING MOTION                                             Peter S. Holmes
                                                                                   Seattle City Attorney
      FOR PRELIMINARY INJUNCTION                                                   701 5th Avenue, Suite 2050
       (2:20-cv-01813 RAJ) - 2                                                     Seattle, WA 98104-7095
                                                                                   (206) 684-8200
